UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2013 Item 1: Schedule of Investments Vanguard Pennsylvania Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) Pennsylvania (97.7%) 1 Abington PA School District GO TOB VRDO 0.060% 9/6/13 LOC 10,515 10,515 Allegheny County PA GO VRDO 0.060% 9/6/13 LOC 37,280 37,280 Allegheny County PA GO VRDO 0.060% 9/6/13 LOC 14,455 14,455 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.050% 9/3/13 115,120 115,120 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.060% 9/6/13 LOC 2,700 2,700 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.060% 9/6/13 LOC 10,000 10,000 Allegheny County PA Industrial Development Authority Health Care Revenue (Vincentian Collaborative System) VRDO 0.060% 9/6/13 LOC 7,725 7,725 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.050% 9/6/13 6,100 6,100 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) VRDO 0.050% 9/3/13 LOC 35,900 35,900 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) VRDO 0.070% 9/3/13 LOC 6,650 6,650 Beaver County PA Industrial Development Authority Pollution Control Revenue (Metropolitan Edison Co. Project) VRDO 0.070% 9/6/13 LOC 10,000 10,000 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB PUT 0.060% 9/6/13 LOC 22,830 22,830 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.060% 9/6/13 LOC 97,195 97,195 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.090% 9/6/13 9,750 9,750 1 Bethlehem PA Area School District GO TOB VRDO 0.060% 9/6/13 LOC 8,980 8,980 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.060% 9/6/13 LOC 12,170 12,170 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.060% 9/6/13 LOC 12,440 12,440 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.070% 9/6/13 LOC 11,765 11,765 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.060% 9/6/13 LOC 10,495 10,495 Chester County PA Industrial Development Authority (Collegium Charter School Project) Revenue 5.500% 4/15/14 (Prere.) 7,595 7,922 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.060% 9/6/13 LOC 35,735 35,735 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.060% 9/6/13 LOC 9,900 9,900 1 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.110% 9/6/13 (13) 15,935 15,935 Delaware County Industrial Development Authority (Covanta Energy Project) Revenue VRDO 0.090% 9/6/13 LOC 3,615 3,615 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.060% 9/6/13 LOC 9,940 9,940 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.060% 9/6/13 LOC 2,520 2,520 Delaware County PA Authority Revenue (Haverford College) VRDO 0.040% 9/6/13 29,545 29,545 Delaware County PA GO 5.000% 10/1/13 2,900 2,911 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.050% 9/3/13 36,900 36,900 1 Delaware County PA Industrial Development Authority Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.110% 9/6/13 (13) 2,515 2,515 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.070% 9/6/13 3,600 3,600 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.070% 9/6/13 14,600 14,600 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.070% 9/6/13 16,500 16,500 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.050% 9/6/13 LOC 29,325 29,325 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 9,600 9,600 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 3,700 3,700 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 7,500 7,500 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 9,500 9,500 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 11,900 11,900 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 4,600 4,600 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 8,600 8,600 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 500 500 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 3,500 3,500 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 2,200 2,200 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 12,400 12,400 Emmaus PA General Authority Revenue VRDO 0.060% 9/6/13 LOC 6,900 6,900 Emmaus PA General Authority Revenue VRDO 0.070% 9/6/13 LOC 79,500 79,500 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.020% 9/3/13 31,700 31,700 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.020% 9/3/13 25,850 25,850 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.030% 9/3/13 1,200 1,200 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.040% 9/3/13 5,000 5,000 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.070% 9/6/13 5,000 5,000 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.070% 9/6/13 5,650 5,650 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.070% 9/6/13 5,225 5,225 Haverford Township PA School District GO VRDO 0.060% 9/6/13 LOC 5,000 5,000 1 Hempfield PA School District GO TOB VRDO 0.060% 9/6/13 LOC 5,000 5,000 1 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.070% 9/6/13 3,410 3,410 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital Project) 5.500% 9/15/13 (Prere.) 2,950 2,956 Lancaster County PA Hospital Authority Revenue (Masonic Homes Project) VRDO 0.060% 9/3/13 LOC 2,505 2,505 Lower Merion PA School District GO VRDO 0.050% 9/6/13 LOC 29,945 29,945 Lower Merion PA School District GO VRDO 0.050% 9/6/13 LOC 5,900 5,900 1 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) TOB VRDO 0.120% 9/6/13 (13) 5,000 5,000 Montgomery County Industrial Development Authority (LaSalle College High School) Revenue VRDO 0.060% 9/6/13 LOC 7,210 7,210 Montgomery County PA GO 3.000% 10/1/13 2,000 2,004 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.060% 9/6/13 LOC 5,865 5,865 Montgomery County PA TRAN 1.250% 12/31/13 27,500 27,595 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.080% 9/6/13 LOC 56,260 56,260 1 Northampton County PA General Purpose Authority University Revenue (Lafayette College) TOB VRDO 0.060% 9/6/13 17,575 17,575 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.060% 9/6/13 5,000 5,000 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.060% 9/6/13 LOC 21,355 21,355 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.050% 9/6/13 3,700 3,700 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.060% 9/6/13 8,770 8,770 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.060% 9/6/13 8,730 8,730 1 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.160% 9/6/13 LOC 39,000 39,000 1 Nuveen Pennsylvania Premium Income Municipal Fund 2 VRDP VRDO 0.160% 9/6/13 LOC 15,000 15,000 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PSEG Power LLC Project) VRDO 0.070% 9/6/13 LOC 14,600 14,600 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (Shippingport Project) FirstEnergy VRDO 0.060% 9/3/13 LOC 11,000 11,000 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.110% 9/6/13 LOC 5,000 5,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 7/1/14 23,000 23,731 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue VRDO 0.060% 9/6/13 LOC 16,785 16,785 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB PUT 0.240% 11/21/13 7,495 7,495 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.070% 9/6/13 (13) 9,900 9,900 Pennsylvania GO 5.000% 9/1/13 1,200 1,200 Pennsylvania GO 5.000% 11/1/13 9,645 9,722 Pennsylvania GO 4.000% 11/15/13 1,000 1,008 Pennsylvania GO 5.500% 1/1/14 2,500 2,544 Pennsylvania GO 4.000% 2/1/14 (Prere.) 5,000 5,079 Pennsylvania GO 4.250% 2/1/14 (Prere.) 11,650 11,846 Pennsylvania GO 5.000% 2/1/14 (Prere.) 1,000 1,020 Pennsylvania GO 5.250% 2/1/14 1,000 1,021 Pennsylvania GO 5.500% 2/1/14 (14) 1,000 1,022 Pennsylvania GO 5.000% 2/15/14 10,000 10,217 Pennsylvania GO 5.000% 3/15/14 8,920 9,150 Pennsylvania GO 1.000% 4/1/14 33,565 33,727 Pennsylvania GO 5.000% 5/1/14 8,500 8,772 Pennsylvania GO 5.000% 7/1/14 1,200 1,248 Pennsylvania GO 5.000% 7/15/14 3,000 3,125 Pennsylvania GO 4.750% 9/1/14 1,000 1,045 1 Pennsylvania GO TOB VRDO 0.060% 9/6/13 10,400 10,400 1 Pennsylvania GO TOB VRDO 0.070% 9/6/13 12,820 12,820 1 Pennsylvania GO TOB VRDO 0.070% 9/6/13 11,440 11,440 Pennsylvania Higher Educational Facilities Authority (St. Francis University Project) Revenue 6.250% 11/1/13 (Prere.) 3,460 3,494 Pennsylvania Higher Educational Facilities Authority College Revenue (Holy Family College Project) VRDO 0.050% 9/6/13 LOC 5,760 5,760 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.060% 9/3/13 LOC 1,700 1,700 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.050% 9/6/13 LOC 8,350 8,350 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.060% 9/6/13 LOC 6,960 6,960 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.060% 9/6/13 LOC 1,800 1,800 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.050% 9/6/13 LOC 16,600 16,600 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.250% 6/1/14 (Prere.) 1,840 1,908 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) VRDO 0.070% 9/6/13 LOC 14,000 14,000 Pennsylvania Higher Educational Facilities Authority Revenue (Susquehanna University) VRDO 0.070% 9/6/13 LOC 4,700 4,700 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.060% 9/6/13 LOC 18,040 18,040 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.060% 9/6/13 LOC 29,755 29,755 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB PUT 0.190% 11/21/13 5,000 5,000 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.050% 9/6/13 63,680 63,680 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.070% 9/6/13 7,570 7,570 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.070% 9/6/13 16,590 16,590 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.070% 9/6/13 7,535 7,535 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.090% 9/6/13 22,715 22,715 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.090% 9/6/13 17,215 17,215 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.090% 9/6/13 14,195 14,195 1 Pennsylvania Housing Finance Agency Single Family Mortgage TOB VRDO 0.120% 9/6/13 2,300 2,300 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 2,000 2,076 1 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.070% 9/6/13 5,050 5,050 Pennsylvania State University Revenue PUT 0.220% 6/1/14 40,000 40,000 1 Pennsylvania State University Revenue TOB VRDO 0.060% 9/6/13 LOC 25,750 25,750 1 Pennsylvania State University Revenue TOB VRDO 0.070% 9/6/13 6,095 6,095 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.250% 12/1/13 (Prere.) 1,730 1,752 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.500% 12/1/13 (Prere.) 4,950 5,015 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.060% 9/3/13 (13) 9,200 9,200 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.190% 11/21/13 5,185 5,185 Philadelphia Authority for Industrial Development Revenue (Gift of Life Donor Program) VRDO 0.050% 9/6/13 LOC 11,390 11,390 Philadelphia PA Airport Revenue VRDO 0.070% 9/6/13 LOC 23,390 23,390 Philadelphia PA Airport Revenue VRDO 0.070% 9/6/13 LOC 9,000 9,000 Philadelphia PA Authority for Industrial Development Educational Facilities Revenue (Chestnut Hill College Project) VRDO 0.060% 9/6/13 LOC 4,200 4,200 1 Philadelphia PA Authority for Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.110% 9/6/13 LOC 3,600 3,600 Philadelphia PA Authority for Industrial Development Revenue (Inglis House Project) VRDO 0.050% 9/6/13 16,400 16,400 Philadelphia PA Gas Works Revenue VRDO 0.050% 9/6/13 LOC 32,230 32,230 Philadelphia PA Gas Works Revenue VRDO 0.050% 9/6/13 LOC 2,000 2,000 Philadelphia PA Gas Works Revenue VRDO 0.050% 9/6/13 LOC 14,000 14,000 Philadelphia PA Gas Works Revenue VRDO 0.060% 9/6/13 LOC 13,600 13,600 Philadelphia PA GO VRDO 0.050% 9/6/13 LOC 60,550 60,550 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.070% 9/6/13 4,765 4,765 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.040% 9/3/13 23,200 23,200 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.040% 9/3/13 27,100 27,100 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.040% 9/3/13 1,900 1,900 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.050% 9/6/13 LOC 30,600 30,600 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.060% 9/6/13 LOC 15,775 15,775 Philadelphia PA School District GO VRDO 0.050% 9/6/13 LOC 27,380 27,380 Philadelphia PA School District GO VRDO 0.050% 9/6/13 LOC 10,710 10,710 Philadelphia PA School District GO VRDO 0.060% 9/6/13 LOC 5,100 5,100 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.070% 9/6/13 (13) 45,210 45,210 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.180% 1/16/14 LOC 20,500 20,500 Philadelphia PA Water & Waste Water Revenue VRDO 0.040% 9/6/13 LOC 26,495 26,495 Philadelphia School District GO 5.250% 6/1/14 (Prere.) 1,000 1,037 Ridley PA School District GO VRDO 0.060% 9/6/13 LOC 9,485 9,485 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) VRDO 0.060% 9/6/13 LOC 15,200 15,200 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.070% 9/6/13 9,970 9,970 Springfield PA School District GO 5.000% 3/15/14 (Prere.) 3,110 3,190 St. Mary Hospital Authority Health System Revenue (Catholic Health East Issue) VRDO 0.060% 9/6/13 LOC 18,415 18,415 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.060% 9/6/13 17,800 17,800 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.050% 9/6/13 18,125 18,125 Swarthmore Borough Authority (Swarthmore College) Revenue 5.000% 9/15/13 (ETM) 1,500 1,503 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.070% 9/6/13 4,100 4,100 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 7/11/14 26,000 26,405 University of Pittsburgh PA Revenue CP 0.140% 9/4/13 20,000 20,000 University of Pittsburgh PA Revenue CP 0.140% 9/12/13 25,000 25,000 University of Pittsburgh PA Revenue CP 0.120% 10/1/13 20,000 20,000 University of Pittsburgh PA Revenue CP 0.120% 11/4/13 8,950 8,950 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.060% 9/6/13 LOC 7,650 7,650 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.160% 9/6/13 LOC 2,815 2,815 Puerto Rico (2.0%) Puerto Rico Housing Finance Authority Capital Fund Program (Puerto Rico Public Housing Administration Projects) 4.650% 12/1/13 (Prere.) 10,095 10,206 Puerto Rico Housing Finance Authority Capital Fund Program (Puerto Rico Public Housing Administration Projects) 5.000% 12/1/13 (Prere.) 4,960 5,018 Puerto Rico Public Buildings Auth. Govt. Fac. Rev. 5.375% 7/1/14 (Prere.) 5,000 5,211 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.060% 9/6/13 8,250 8,250 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.090% 9/6/13 20,934 20,934 Total Tax-Exempt Municipal Bonds (Cost $2,467,004) Total Investments (99.7%) (Cost $2,467,004) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, the aggregate value of these securities was $546,364,000, representing 22.1% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. Pennsylvania Tax-Exempt Money Market Fund The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
